Citation Nr: 0627294	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  05-03 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinnitus, to include separate 10 percent ratings for each 
ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1996 to April 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in pertinent part, assigned a 10 
percent rating for tinnitus.

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement it arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The current single 10 percent evaluation assigned for the 
veteran's service-connected tinnitus is the maximum scheduler 
evaluation allowed under applicable VA rating criteria. 

3.  There is no evidence that the veteran's service-connected 
tinnitus disability has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
rating in excess of 10 percent for the veteran's bilateral 
tinnitus, to include a separate 10 percent rating for each 
ear.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.87, Diagnostic Code 6260 (2005); Smith v. Nicholson, 
No. 05-7168 (Fed. Cir. June 19, 2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
January 2003 and April 2004 VCAA notice letters, satisfied 
the notice requirements by: (1) informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This latter "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  See also, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in January 2003 and April 2004, specifically 
notified him of the substance of VCAA's duties, including the 
type of evidence necessary to establish entitlement to the 
benefits sought and the relative burdens of the appellant and 
VA in producing or obtaining that evidence or information.  
The appellant was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The correspondence from the RO to the veteran, to include the 
January 2003 and April 2004 letters, requested that the 
veteran provide the RO any evidence in his possession that 
pertained to his claim for an initial increased rating for 
tinnitus.  In this case, he was informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided to the veteran prior to the issuance of the 
April 2003 RO decision that is subject of this appeal.  It is 
also pertinent to note that the evidence does not show, nor 
does the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (due process concerns with respect to VCAA notice 
must be pled with specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform the appellant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The Board notes that this appeal involves the question of 
whether separate 10 percent ratings for each ear, higher 
initial or staged ratings are warranted; it is not an appeal 
for service connection.  In any event, the veteran was 
provided with notice of what type of information and 
evidence was needed to substantiate his claim for an initial 
increased rating, to include separate ratings, but he was 
not provided with notice of the type of evidence necessary 
to establish higher ratings or an effective date if the 
claim was allowed (other than in a Supplemental Statement of 
the Case).  Despite the inadequate notice provided to the 
veteran, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, aside from the fact that the claim addressed in this 
decision is for an increased rating and not service 
connection, despite the inadequate notice provided to the 
veteran as to the higher ratings or an effective date for an 
increased rating, the Board finds that this constitutes 
harmless error because, as explained in more detail below, 
the claim for a higher schedular rating for tinnitus must be 
denied as a matter of law and the preponderance of the 
evidence is against a finding that a referral for an 
extraschedular rating is warranted.  Under these 
circumstances, the questions of notice of higher rating and 
effective dates have been rendered moot.    

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the post-service medical records are associated with the 
claims file, as are the identified and available relevant 
post-service medical records.  The Board finds that the RO 
has obtained all identified evidence to the extent possible. 

As to any duty to provide an examination and/or opinion, the 
Board finds that the medical records show that the veteran is 
in receipt of the maximum schedular rating for tinnitus and a 
referral for an extraschedular rating is not indicated as 
there is no evidence that indicates his tinnitus has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under such circumstances, the 
Board finds that an examination or medical opinion is not 
warranted.  38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005). 

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

II. Law and Regulations

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  The Federal 
Circuit, in its recent Smith v. Nicholson, 451 F.3d 1344, 
1349-50 (Fed. Cir. 2006) decision, concluded that the Court 
had erred in not deferring to the VA's interpretation of its 
own regulations, 38 C.F.R. §§ 4.25(b), 4.87 and Diagnostic 
Code 6260, which limit a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  Subsequently, in July 2006, the 
Secretary lifted the stay of adjudication of tinnitus rating 
cases.  

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience. In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

Discussion

The veteran's claim must fail, as the Federal Circuit has 
held that deference must be given to the VA's interpretation 
of 38 C.F.R. § 4.87, Diagnostic Code 6260, which VA has 
construed as limiting a veteran to a single disability rating 
for tinnitus, regardless whether the tinnitus is unilateral 
or bilateral.  Accordingly, there is no legal basis upon 
which to award a greater schedular evaluation for tinnitus, 
to include separate 10 percent ratings for each ear.  Sabonis 
v. Brown,  Vet. App. 426, 430 (1994) ("where the law and not 
the evidence is dispositive . . . the appeal to the [Board 
should be] terminated because of the absence of legal merit 
or the lack of entitlement under the law").  The RO, in its 
April 2003 rating decision, assigned an initial 10 percent 
rating for the veteran's service-connected tinnitus, the 
maximum schedular rating available under the applicable 
regulations, and correctly applied this prevailing legal 
authority.  

While there is no scheduler basis to grant a rating in excess 
of 10 percent, the question remains whether an extraschedular 
rating is warranted.  The Board has considered the provisions 
of 38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected tinnitus 
disability caused marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
veteran's tinnitus.  In the absence of such factors, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's tinnitus disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

In summary, there is no legal basis for the assignment of an 
evaluation in excess of 10 percent for bilateral tinnitus, to 
include separate 10 percent ratings for each ear.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2005); Smith, supra.  The 
evidence does not reveal any relevant factor to warrant a 
referral for consideration of an extraschedular evaluation.  
38 C.F.R. §§ 3.321(b)(1).  Accordingly, this appeal must be 
denied.


ORDER

An initial or staged rating in excess of 10 percent for 
tinnitus is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


